Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the title as follows:

COMPRESSOR WITH FLOW PATH GUIDE THAT SEPARATES A REFRIGERANT FLOW PATH FROM AN OIL FLOW PATH


Please amend Claim 1, Line 12 to read as follows:

…guide  includes a first partition wall and a second partition wall which are spaced apart from…


Please amend Claim 9, Line 4 to read as follows:

…as a height of an edge of an end [[is]] in a circumferential direction of a balance weight…



Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 and 19: compression device  - read as “a device (generic placeholder) for compression (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Kim (US 2017/0306964) discloses a compressor (Figures 2, 4), comprising:

a casing (casing 1);

an electric motor (motor 2) provided inside of the casing and that that operates a rotational shaft (shaft 5);

a compression device (compression part 3) including a compression chamber (chamber V), wherein the compression device is located under the electric motor in the casing (as seen in Figure 2) and compresses a refrigerant gas (Paragraph 45) in the compression chamber by being operated by the electric motor via the rotational shaft and discharges the compressed refrigerant gas from the compression chamber to a refrigerant discharge port (discharge opening 322a to communication holes 324a, 314a); and

a flow path guide (flow path separator 8) installed between the electric motor and the compression device (as seen in Figure 2) and that separates a refrigerant flow path from an oil flow path (Paragraph 64), wherein the flow path guide include a first partition wall (first partition wall 82) and a second partition wall (second partition wall 84) which are spaced apart from each other (as seen in Figures 2, 4), wherein the first partition wall is arranged between an inner surface of the casing and the refrigerant discharge port of the compression device (see Figure 4, partition wall 82 positioned between inner surface of shell 11 and outlet opening of communication hole 314a), wherein the second partition wall is arranged closer to the rotational shaft than the first partition wall in a radial direction of the flow path guide (as seen in Figures 2, 4), so that a guide space (space S11) is defined between the first partition wall and the second partition wall, and wherein an oil discharge port (space S12) is formed in at least a section of the flow path guide along a circumferential direction thereof (as seen in Figure 2, 4).

Other references like Jeon (US 2019/0353163), Kim (US 2018/0328362), Lee (US 2018/0298901), and Lee (US 2016/0040672) teach almost identical flow path guides. 

None of these references teach the oil discharge port allowing the guide space to be open toward the inner surface of the casing, as recited in Claim 1, or a section of the first partition wall is omitted or the first partition wall has an opening formed therethrough toward the inner surface of the casing, to form an oil discharge port in the flow path guide, as recited in Claim 19.

References like Iizuka (JP 2009/228437) teach oil separation plates (60) that include openings (62) in communication with an inner surface of the casing. In Iizuka, the plate (60) rotates and oil is spun out of the openings (62) via centrifugal force. The flow path guides in Kim, Jeon, Lee, and all other references above do not rotate. As such, these is no motivating factor found in Iizuka to include such openings in these references. In fact, the whole point of the Kim, Jeon, and Lee references is to completely separate the flow paths. In Kim ‘901 (Figures 8 – 10E), a slew of different seals are shown that prevent flow of oil into or out of the guide space formed by the first and second partition walls. Given this, one of ordinary skill in the art would not have been motivated to omit parts of the first partition wall or open the guide space of any of the references above toward the inner surface of the casing without improper hindsight reasoning. 

The reference of Sakamoto (KR 10-1156120), teaches an oil separation structure (44) that has an opening to an inner surface of the casing. However, this structure is not comparable to the flow path guides of the Kim, Jeon, or Lee references. It does not have first and second partition walls in the context recited, and one of ordinary skill in the art would not have found it obvious to use teachings of Sakamoto to structurally modify the references above without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, August 4, 2022